DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5 uses the term “OBD” device which is not defined in the claims and although understood from the specification the acronym is not a set meaning which requires limitations from the specification to be imported to the claims in order to understand the meets and bounds.  Please define any acronyms before using them in claim language.  Further a “prescribed standard” is not a defined term as to what is required of the standard or who prescribed it.  Attention is needed to the limitations of this claim.
Claim 6 requires that the actuator of the valve be a negative pressure but claim 1 requires that the controller be able to send messages to the WGV actuator.  It is unclear how there can be an actuator for the valve and have the negative pressure be the actuator while allowing the controller to send instructions to pressure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Dudar (U.S. Pub. No. 2019/0203630).
Regarding claim 1, Dudar discloses A hybrid vehicle (paragraph 25) comprising: 
a drive wheel (171); an engine (163), a first motor generator (paragraph 51 discloses a starter motor), and a second motor (52 is coupled through 172 and 54) generator mechanically coupled to the drive wheel; and a controller (14) that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body where combustion is performed, an intake air passage (42) and an exhaust passage (36) connected to the engine main body, a turbocharger (19, 114 and 116), a bypass passage (90) connected to the exhaust passage, a waste gate valve (91 paragraph 68) provided in the bypass passage, and a WGV actuator (92) that drives the waste gate valve, the turbocharger including a compressor (114) provided in the intake air passage, and a turbine (116) provided in the exhaust passage, the compressor and the turbine being rotated together (via 19)
each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed (paragraph 46 discloses a planetary gear), the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined (paragraph 46 allows discloses such a configuration), wherein 
the controller makes WGV diagnosis for diagnosing whether the waste gate valve is normally controllable (paragraph 48 discusses a monitoring of the wastegate but the claimed requirements of this diagnosing are not disclosed in this paragraph) by 
issuing an instruction to the WGV actuator (paragraph 148 discloses that the wastegate is commanded during the operation of fig. 7) while the controller stops the combustion in the engine and controls the first motor generator and the second motor generator in coordination to perform motoring of the engine by the first motor generator and the second motor generator during traveling of the hybrid vehicle (fig. 7 shows the engine is rotating but is not combusting fuel since injection is off and that the vehicle speed is a non-zero).
Regarding claim 4 which depends from claim 1, Dudar discloses wherein the controller makes a plurality of types of diagnosis of which priority is determined for each type of diagnosis, sequentially from diagnosis higher in priority, the plurality of types of diagnosis include the WGV diagnosis and MG diagnosis relating to the first motor generator and the second motor generator, and the WGV diagnosis is higher in priority than the MG diagnosis (There are no claimed steps for this diagnosis or what happens when priority is established and so these limitations are met by this reference which has a control unit employing sensors monitoring the operation of the system.)
Regarding claim 5 which depends from claim 4, Dudar discloses wherein the controller includes an OBD device in conformity with a prescribed OBD standard, and the WGV diagnosis and the MG diagnosis are included in diagnosis items required by the OBD standard (the disclosed controller performs the task of diagnostics).
Regarding claim 6 which depends from claim 1, Dudar discloses wherein the waste gate valve is a negative pressure driven valve (As per the 112 rejection above this reference will meet the limitations since the actuator is commanded by the controller and monitors the pressures in the system in order to have the desired pressures up and down stream of the exhaust turbine).
Regarding claim 7, Dudar discloses a method of diagnosing an abnormality condition of a hybrid vehicle, the hybrid vehicle including a drive wheel, an engine, a first motor generator, and a second motor generator mechanically coupled to the drive wheel, and a controller that controls the engine, the first motor generator, and the second motor generator, the engine including an engine main body where combustion is performed, an intake air passage and an exhaust passage connected to the engine main body, a turbocharger, a bypass passage connected to the exhaust passage, a waste gate valve provided in the bypass passage, and a WGV actuator that drives the waste gate valve, the turbocharger including a compressor provided in the intake air passage and a turbine provided in the exhaust passage, the compressor and the turbine being rotated together, the bypass passage allowing exhaust to flow as bypassing the turbine, each of the engine and the first motor generator being mechanically coupled to the drive wheel with a planetary gear being interposed, the planetary gear and the second motor generator being configured such that motive power output from the planetary gear and motive power output from the second motor generator are transmitted to the drive wheel as being combined, the method comprising: by the controller determining whether a prescribed execution condition is satisfied during traveling of the hybrid vehicle; when the execution condition is satisfied, making WGV diagnosis for diagnosing whether the waste gate valve is (The limitations of this claim have been addressed in claim 1 above.  It should be noted no steps of what is required by a diagnosis are claimed except that commands be send to the wastegate valve which is cited above in claim 1.  Fig. 3-6 of the reference all have quitting conditions which are shown in the figures.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pub. No. 2019/0203630) as applied to claim 1 above, and in view of Aed (U.S. Pat. No. 10,544,748).
Regarding claim 3 which depends from claim 1, Dudar discloses further comprising at least one of 
a boost pressure sensor (flow option addressed but 124 would also meet this limitation) that detects a boost pressure of the engine and an air flow meter (121) that detects a flow rate of intake air of the engine, 
Dudar does not disclose wherein in the WGV diagnosis, the controller diagnoses whether the waste gate valve has operated as instructed, based on a 
Aed, which deals in wastegate diagnostics, teaches wherein in the WGV diagnosis, the controller diagnoses whether the waste gate valve has operated as instructed, based on a behavior of at least one of the boost pressure and the flow rate of the intake air at time of issuance of the instruction to the WGV actuator (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Dudar with the Wastegate diagnostic of Aed because wastegates degrade over time (col. 1, lines 25-30).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 requires a hybrid engine system that while traveling with the engine off will rotate the engine with one motor and monitor the torque requirements to maintain a constant speed to determine the operation of a waste gate valve.  This diagnostic is not found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747